DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Final Office Action
Applicants response dated 18 January 2022 to the Final Office Action dated 29 October 2021 is acknowledged.  
Amended claims, dated 18 January 2022 have been entered into the record.

PTO-892 Form
US 20210283116 is the publication of later-filed patent application 16/334,384 with Applicant / Inventor in common with the present application and which discloses related subject matter.

Examiner’s Response to Amendment
The present amendment is consistent with that suggested by the Examiner in the interview on 11 January 2022.  

Status of the Claims
Claims 1-12 and 15-20 are allowed. 
Claims 13-14 were cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present amendment puts the application into condition for allowance.
The claimed invention is directed to novel compounds according to formula (I) of independent claim 1, compositions comprising the compound and to methods of use which require administration of the compound.  
The closest prior art is represented by the US 10,399,958 reference, which was cited in several grounds of rejection, at pages 3-9 of the non-final office action dated 08 February 2021.  The grounds of rejection over this reference were all withdrawn in view of the arguments set forth at pages 7-9 of the response dated 07 May 2021.  The claims are allowable over the prior art for at least these reasons.  
In the final office action product claims 1-11 and 15-18 were allowed. Claims 12-14, drawn to methods of use of the allowable product, were rejoined for examination and rejected under 35 U.S.C. 112(a) on grounds of a lack of enabling support.
The present amendment limits method of use claims 12 and 19-20 to subject matter which reasonably finds enabling support in the specification and the state of the art.  In this regard, Applicant’s response dated 17 December 2021 at pages 8-10 provides a persuasive argument, which is commensurate with the present claims.  The enablement rejection is overcome for at least these reasons.

Conclusion
	Claims 1-12 and 15-20 (renumbered claims 1-18) are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625